Title: From Thomas Jefferson to Philip Pearson, 1 March 1803
From: Jefferson, Thomas
To: Pearson, Philip


          
            Sir
            Washington Mar. 1. 1803.
          
          Your favor of the 19th. inst. was recieved by General Winn and I feel with due sensibility the testimony of approbation given me by the name you have been pleased to affix to your institution. sincerely a friend to science, I am happy to see it rising in every quarter. I am a friend to it because I believe it the only agent which can hold tyranny & bigotry in check. the people themselves are the only safe deposit of their own rights; and to make them safe, they must be informed to a certain degree. no instance I believe is known of an ignorant people remaining free after they were organised into a government. while un-organised, as our Indians, they are free because they have no magistrates, nor any laws which these magistrates can wield till they raise themselves above them. I sincerely wish you may be able either from public or private patronage, to maintain your institution in a flourishing state. I beg leave to present through General Winn such an aid as the extensive contributions under which I am laid in behalf of similar institutions in every part of the union leave at my disposal, and I pray you to accept for yourself & your associate trustee assurances of my great respect & consideration.
          
            Th: Jefferson
          
        